Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment/remarks filed on 11/04/2020 have overcome the rejection under 35 U.S.C 112, second paragraph, thus the rejection is withdrawn.
Reference Cited

    PNG
    media_image1.png
    343
    588
    media_image1.png
    Greyscale

The reference of interest is cited: Pendse (US 2005/0098886 A1) shows in Fig. 5, a semiconductor package comprising: a package substrate (54) including a substrate body; and 
a semiconductor chip (53) mounted on the package substrate, wherein the package substrate comprises: a plurality of pad bonding portions (541, 561, i.e.,); and a connection trace portion (581) extending to connect the first pad bonding portion to the first via landing portion. Pendse fails to further disclose and/or suggest the limitations as set forth in the claimed invention, wherein the package substrate comprises: first, second, and third pad bonding 

    PNG
    media_image2.png
    392
    630
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0003 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816